Mallaed, C.J.
This appeal presents the question of whether the trial judge can allow the State to recall a witness for the purpose of offering additional evidence after the State has rested its case and after the defendant’s motion for judgment of nonsuit has been denied. The answer is yes.
The judge in the' instant case, after overruling the defendant’s motion for judgment of nonsuit, permitted the State to offer additional evidence of an explanatory nature. Defendant contends that this was error and argues that the power of the court under such circumstances is limited to permitting the introduction of newly discovered evidence. This contention is without merit.
It is elementary that the trial judge possesses discretionary power to permit the reopening of a criminal case for the introduction of further evidence after the parties have rested. State v. Coffey, 255 N.C. 293, 121 S.E. 2d 736 (1961); State v. Neely, 4 N.C. App. 472, 166 S.E. 2d 856 (1969); State v. Brown, 1 N.C. App. 145, 160 S.E. 2d 508 (1968); 53 Am. Jur., Trial, § 128. This may be done even after the parties have argued the case to the jury. State v. Jackson, 265 N.C. 558, 144 S.E. 2d 584 (1965). No abuse of discretion appears on this record. The defendant has had a fair and impartial trial, free from prejudicial error.
No error.
MoRRis and HedricK, JJ., concur.